Citation Nr: 0948591	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1965 to March 
1969; he died in 2005, and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the RO that 
denied service connection for the cause of the Veteran's 
death.  

In March 2007, the appellant testified at a local hearing 
before a Decision Review Officer (DRO); a transcript of this 
hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.  


REMAND

The Board finds that additional notice is required in this 
matter.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court of Appeals for Veterans Claims (Court) held that in a 
claim for benefits for the cause of the veteran's death, VA's 
duty to notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

In the present case, a September 2005 letter sent to the 
appellant did not conform to the requirements of Hupp.  In 
this regard, it did not inform her that the Veteran had no 
service-connected disabilities at the time of his death nor 
did it explain the evidence and information required to 
substantiate her claimed based on a condition not yet 
service-connected.  Thus, corrective notice is necessary.  

The death certificate shows that the Veteran died due to MCA 
(middle cerebral aneurysm) CVA (cerebrovascular accident).  
No contributing disorders were noted.  

The appellant contends that the Veteran's hypertension and an 
acquired psychiatric disorder contributed to the Veteran's 
stroke.  

Of record are VA mental health records; however, there are no 
records relative to hypertension.  

In March 2007, the appellant testified that the Veteran did 
not like to go to doctors, but as a truck driver, he received 
physical examinations that showed he had hypertension.  As 
these records pertain to the appellant's theory of 
entitlement, the Veteran's employment physicals should be 
secured.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2.  The RO should take appropriate steps 
to contact the appellant to request 
information concerning employment 
physical examinations the Veteran had 
since 1994 or 1995.  The necessary forms 
and releases to obtain the medical 
records must be provided to the 
appellant.  The RO must keep the 
appellant informed of the status of the 
request for medical records.  If the RO 
is unsuccessful in obtaining such medical 
records, she must be informed and asked 
to provide copies of the outstanding 
medical records.  All records received 
will be associated with the claims files.  

3.  When the actions requested above have 
been completed, undertake any other 
indicated development, if deemed by the 
RO to be appropriate under the law.  

4.  Following completion of all indicated 
development, he RO should review the 
record, to include all additional 
evidence, and readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and her representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


